Citation Nr: 1607728	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis, status post meniscectomies, prior to March 26, 2014. 

2.  Entitlement to an evaluation in excess of 30 percent for left knee arthroplasty on or after May 1, 2015.

3.  Entitlement to an evaluation in excess of 10 percent for osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease. 

4.  Entitlement to an evaluation in excess of 10 percent for osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease.

5.  Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis, status post meniscectomies prior to February 27, 2013.

6.  Entitlement to an evaluation in excess of 30 percent for right knee arthroplasty on or after April 1, 2014.

7.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disease or injury. 

8.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to a service-connected disease or injury. 

9.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to a service-connected disease or injury. 

10.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to a service-connected disease or injury. 

11.  Entitlement to service connection for gall bladder removal, to include as secondary to a service-connected disease or injury.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to August 1982, and from October 1982 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of entitlement to service connection for an acquired psychiatric disorder, CAD, hypertension, and rheumatoid arthritis; and, entitlement to increased evaluations for left knee osteoarthritis, status post meniscectomies, and right knee osteoarthritis, status post meniscectomies, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease has been manifested by no more than moderately severe injuries of the left foot.

2.  Osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease has been manifested by no more than moderately severe injuries of the right foot.

3.  Type II diabetes mellitus did not manifest during the Veteran's active service or for many years thereafter, is not shown to be causally or etiologically related to his active service, and is not shown to be caused or permanently made worse by the service-connected hepatitis C.

4.  Gall bladder removal did not manifest during the Veteran's active service, is not shown to be causally or etiologically related to his active service, and is not shown to be caused or permanently made worse by the service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for the osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5284 (2015).  

2.  The criteria for an evaluation of 20 percent for the osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5284 (2015).  

3.  Type II diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Type II diabetes mellitus is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).

5.  Gall bladder removal was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Gall bladder removal is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims for higher evaluations for the Veteran's bilateral foot disabilities and service connection for type II diabetes mellitus and gall bladder removal. 

The claims for higher evaluations arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the service connection issues, the RO provided pre-adjudication VCAA notice by a letter dated in November 2011.  The Veteran was notified of the evidence needed to substantiate the claims for secondary service connection and direct service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations March 2012 and June 2013.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the evidence does not show that the bilateral foot disabilities have undergone a material change to require a re-examination under 38 C.F.R. § 3.327.  

The Board notes that while a July 2012 VA opinion has been proffered regard secondary service connection, a medical opinion on the issue of direct service connection for the issues of type II diabetes mellitus and gall bladder removal has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have type II diabetes mellitus or gall bladder disease during service and does not reflect competent evidence showing a nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for a VA examination or medical opinion to be obtained for type II diabetes mellitus and gall bladder removal on a theory of direct service connection.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection for type II diabetes mellitus and gall bladder removal claims.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  
Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In a May 2012 rating decision, the AOJ granted service connection for an osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease, and an osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease.  The Veteran was assigned a noncompensable evaluation effective October 18, 2011, under Diagnostic Code 5284.  The evaluations were continued in a September 2012 rating decision.  In a November 2013 rating decision, the Veteran was granted service connection for intractable plantar keratosis and assigned a noncompensable evaluation.  The Veteran did not appeal this determination.  Therefore, the Board does not have jurisdiction over this issue.  In a May 2014 rating decision, the AOJ granted a 10 percent evaluation for an osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease, and an osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease, effective October 18, 2011.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and, severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

In March 2012 the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral foot disabilities.  The VA examiner diagnosed osseous deformity, 5th metatarsal heads, bilateral feet, status post-surgical repair with tailors bunions and degenerative joint disease.  The Veteran reported flare-ups that occurred 10 to 15 times per year, lasting for one week and limiting his normal function by 80 percent.  The VA examiner commented that the Veteran's foot disabilities did not impact his ability to work.

In June 2013, the Veteran was afforded another VA examination to determine the severity of his bilateral foot disabilities.  The Veteran reported that his feet were equally painful.  His baseline pain level was a 4 on a scale of 10.  He had to shift his weight on his feet to reduce his foot pain.  Standing to get up increased his bilateral foot pressure and pain.  The Veteran was able to stand for 10 minutes and walk for 100 yards.  He was able to sit for 2 hours at a time.  The Veteran did not need an assistive device.  Kneeling increased the pressure on his feet and increased his foot pain.  The Veteran was able to shovel snow, but became tired after shoveling for 10 minutes.  Diagnostic testing of the left and right feet showed normal bone mineralization and probable old fracture deformity of the 5th metatarsal.  There were mild degenerative changes, and the calcaneal pitch angles were within the normal limits.  There was minimal calcaneal enthesophyte formation in the left foot.  The right foot had mild marginal spurring at the first metatarsal phalangeal joint and mild navicular spurring. 

The Board finds that a 20 percent evaluation is warranted for the Veteran's osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease, and an osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease.  While the Veteran's foot disabilities have been characterized by the June 2013 VA examiner as mild, the Board finds that the weight of the evidence supports a finding that the Veteran's bilateral foot disabilities are moderately severe.  Specifically, the March 2012 VA examiner stated that the Veteran experiences flare-ups that occurred 10 to 15 times per year, lasting for one week and limiting his normal function by 80 percent.  However, a 30 percent rating is not warranted as the Veteran's bilateral foot disabilities are not severe.  The Veteran can walk, stand, and drive a car.  Additionally, the Veteran does not use an assistive device. 

The Board has also considered whether the Veteran's osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease, and an osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disabilities and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule. Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the evidence does not show that the service-connected disabilities are exceptional or unusual, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran has reported symptoms of pain and pressure, which were considered in determining that his feet disabilities are moderately severe. 

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.

III.  Service Connection

The Veteran has appealed the denial of service connection for type II diabetes mellitus and gall bladder removal, to include as secondary to his service-connected hepatitis C.  

Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claims. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).


The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's July 1982 and September 1988 Reports of Medical Examination reflect normal evaluations for the endocrine and GI systems.  In the April 2011 claim, the Veteran indicated that his type II diabetes mellitus began in April 2009 and that his gall bladder removal occurred in November 2009.  Again, the Veteran's active duty ended in May 1995.  This lengthy period without treatment for the disorders weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination and medical opinion is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his type II diabetes mellitus and gall bladder removal began in-service.  

For all of these reasons, service connection on a direct basis is not warranted for type II diabetes mellitus and gall bladder removal.

The Veteran also seeks service connection for type II diabetes mellitus and gall bladder removal, as secondary to the service-connected hepatitis C.

As the evidence establishes type II diabetes mellitus and gall bladder removal and service connection for hepatitis C, the remaining issue is whether the Veteran's current type II diabetes mellitus and gall bladder removal were caused or aggravated beyond their natural progression by the service-connected hepatitis C.

In July 2012, the AOJ obtained a VA medical opinion to determine the relationship between the Veteran's service-connected hepatitis C and his type II diabetes mellitus and gall bladder removal.  After reviewing the Veteran's claims folder, the VA examiner opined that the service-connected hepatitis C did not cause or result in the aggravation of type II diabetes mellitus or gall bladder disease.  The examiner elaborated that extrahepatic manifestations of hepatitis C virus infection primarily include hematologic disease and dermatologic conditions.  The examiner conceded that there was an association between type II diabetes mellitus, but added there was no evidence in the literature to support the theory that the association is due to causation from hepatitis C.  She added that chronic comorbid conditions often co-exist together and are associated with each other, but this did not suggest that hepatitis C caused the underlying conditions.

The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, in the April 2011 claim, the Veteran indicated that his type II diabetes mellitus began in April 2009 and that his gall bladder removal occurred in November 2009.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for type II diabetes mellitus and gall bladder removal on a direct basis as they concede that these disabilities did not manifest until many years after service.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (whether type II diabetes mellitus and gall bladder disease were caused or aggravated by the service-connected hepatitis C and its associated treatment) fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such opinions.  Here, there are no Jandreau type exceptions.  The only medical opinions of record addressing the claimed relationships are negative.  No competent medical opinions linking his type II diabetes mellitus and gall bladder disease with hepatitis C have been presented.  The VA examiner considered the Veteran's lay assertions and relevant medical literature submitted by the Veteran, but ultimately found that the Veteran's current type II diabetes mellitus and gall bladder removal were not caused by or aggravated by his service-connected hepatitis C.  The Board finds that the Veteran's lay statement are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, a review of the medical records, and the examiner's medical expertise.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claims of entitlement to service connection for type II diabetes mellitus and gall bladder removal, claimed as secondary to the service-connected hepatitis C, are denied.


ORDER

An evaluation of 20 percent for osseous deformity, 5th metatarsal head, left foot, status post-surgical repair with tailor bunions and degenerative joint disease is granted, subject to the regulations governing the award of monetary benefits. 

An evaluation of 20 percent for osseous deformity, 5th metatarsal head, right foot, status post-surgical repair with tailor bunions and degenerative joint disease is granted, subject to the regulations governing the award of monetary benefits. 

Service connection for type II diabetes mellitus, to include as secondary to a service-connected disease or injury, is denied.

Service connection for gall bladder removal, to include as secondary to a service-connected disease or injury, is denied.


REMAND

In February 2012, the Veteran underwent his most recent VA examination to determine the severity of his service-connected knee disabilities.  However, in February 2013, the Veteran underwent a total right knee arthroplasty.  The Veteran also had a left total arthroplasty performed in March 2014.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his service-connected knee disabilities. 

The Veteran's January 2013 VA treatment records list hypertension, CAD, and rheumatoid arthritis as active problems.  In a November 2012 statement, the Veteran asserted that he had pre-hypertension while in service.  In support of his assertion, he cited a report of the Joint National Committee on the Prevention, Detection, Evaluation, and Treatment for High Blood Pressure.  Additionally, the Veteran contends that his January 4, 1995, retirement physical showed premature ventricular complexes.  In April 1991, the Veteran was diagnosed with degenerative arthritis.  Based upon the forgoing, the Board finds that VA examinations are warranted to determine whether the Veteran's hypertension, CAD, and rheumatoid arthritis were incurred in service.

With regard to the Veteran's claim for service connection for depression, his January 2013 VA treatment records reflect a diagnosis for depression secondary to health issues.  In July 2012, the AOJ obtained an opinion regarding the relationship between the Veteran's depression and hepatitis C.  However, the VA examiner did not provide an etiology opinion regarding any of the other service-connected disabilities.  Therefore, an addendum opinion is required to determine whether a service-connected disease or injury has caused or aggravated the Veteran's depression. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected knee disabilities.  The claims folder is to be made available to the examiner.

The examiner must include in the examination report the rationale for any opinion expressed.  
2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was incurred during active service.  

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his CAD.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's CAD was incurred during active service.  

The examiner must include in the examination report the rationale for any opinion expressed.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his rheumatoid arthritis.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's rheumatoid arthritis was incurred during active service.  

The examiner must include in the examination report the rationale for any opinion expressed.  

5.  Refer the Veteran's VA claims file to the examiner who proffered the July 2012 opinion, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's depression.  

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's current depression was caused or aggravated beyond its natural progression by a service-connected disease or injury?

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


